El Juez Asociado Señor Wole,
emitió la opinión, del tribunal.
La única diferencia existente entre este caso y el seguido contra el mismo acusado bajo el número 5979, es que aquí él ba elevado-la prueba. Se señalan varios errores con res-pecto al proceder de la corte al considerar, la evidencia, pero realmente no es necesario que se les discuta a no ser alu-diendo a uno de ellos. Un policía ocupó la silla testifical. Varias veces empezó a declarar por referencia, pero en to-das ellas la corte, o se negó a considerarla o posteriormente la eliminó.
*764En una parte de los autos teníamos nn poco de dnda res-pecto a si algnn.a de la prueba admitida no era de referen-da, mas estamos convencidos de que sn admisión era acumu-lativa o no fué claramente perjudicial, y que el acusado tuvo un juicio imparcial, especialmente en vista de la declaración del agente.

Debe confirmarse la sentencia apelada.

Los Jueces Asociados Señores Córdova Dávila y Travieso n,o intervinieron.